Exhibit 10.1


ONEOK, Inc.
 
ANNUAL OFFICER INCENTIVE PLAN
 
1. Name and Effective Date.  The plan hereby created shall be known as the
ONEOK, Inc. Annual Officer Incentive Plan (“Plan”).  The Plan shall be effective
as of January 1, 2000, and shall first apply with respect to the fiscal year
ending December 31, 2000.  This Plan is intended to replace the ONEOK, Inc. Key
Employee Annual Incentive Plan, as assumed on November 26, 1997.  The Plan shall
remain in effect until terminated by the Board of Directors of ONEOK, Inc.
(“Board of Directors”) pursuant to paragraph 13, below.
 
2. Purpose.  The purpose of this Plan is to provide certain officers of ONEOK,
Inc. (the “Company”) who are eligible for participation in the Plan under
paragraph 4, below, with a direct financial interest in the performance and
profitability of the Company, and particular business units thereof, and to
reward performance in employment with the Company.  It is the intention (but not
the obligation) of the Company that payment of Incentive Awards (as defined
herein) will be made annually in accordance with the terms of this Plan.
 
3. Definitions.  Unless the context clearly indicates otherwise, the following
terms, when used in this Plan, shall have the meanings set forth below:
 
“Board of Directors” shall mean the Board of Directors of ONEOK, Inc.
 
“Change in Control” shall mean the occurrence of a change in control as defined
in the ONEOK, Inc. Severance Pay Plan.
 
“Committee” shall mean the Executive Compensation Committee of the Board of
Directors of the Company.
 
“Common Stock” shall mean the common stock, par value $0.01, of ONEOK, Inc.
 
“Company” shall mean ONEOK, Inc., its divisions and subsidiaries, or, any
successor thereto by merger, consolidation, liquidation, or other
reorganization.
 
“Disability” shall mean a physical or mental infirmity which impairs the
Participant’s ability to perform substantially his or her duties for a period of
one-hundred eighty (180) consecutive days.
 
“Employee” shall mean an active full-time employee of the Company, and shall
exclude independent contractors, or leased or temporary employees.  Employees
included in other annual cash incentive plans shall not be considered as
Employees for the purpose
 
 
Amended and Restated in 2009

 
 

--------------------------------------------------------------------------------

 
 
of this Plan.  Except as otherwise specifically provided in this Plan, separated
and retired employees shall not be considered as Employees for purposes of this
Plan.
 
“Executive Officer” shall mean an individual elected as an Executive Officer of
the Company by the Committee for purposes of determination and payment of
incentive compensation awards under the Plan.
 
“Fiscal Year” shall mean the 12-month period utilized by the Company for
financial accounting purposes beginning each January 1 and ending on the next
following December 31.
 
“Incentive Award” shall mean the awards of incentive compensation made to
Participants in the Plan pursuant to its terms.
 
“Long-Term Incentive Plan” shall mean the ONEOK, Inc., Long-Term Incentive Plan
(previously known as the “ONEOK, Inc., Key Employee Stock Plan”) established
August 17, 1995, as amended.
 
“Participant” shall mean an Employee of the Company who is eligible for
participation in the Plan under the eligibility provisions of Paragraph 4 of
this Plan.
 
“Plan” shall mean this ONEOK, Inc. Annual Officer Incentive Plan set forth
herein and as amended from time to time.
 
“Plan Year” shall mean the Fiscal Year of the Company.
 
“Retirement” shall mean a voluntary termination of employment of the Participant
with the Corporation and/or a division or subsidiary thereof by the Participant
if at the time of such termination of employment the Participant has both
completed five (5) years of service with the Corporation and/or a division or
subsidiary thereof and attained age fifty (50).
 
4. Eligible Plan Participants.  Participation in the Plan shall include
Employees who are Executive Officers of the Company, but shall exclude:
 
(a)  
Participants in other designated annual cash incentive plans, which are
designated by the Committee and communicated to Employees prior to the Plan
Year, or as otherwise determined by the Committee; and

 
(b)  
Except as otherwise specifically provided in this Plan, Employees whose
employment is terminated before December 31 of the Plan Year.

 
 
Amended and Restated in 2009

 
- 2 -

--------------------------------------------------------------------------------

 
 
Except as otherwise provided herein, only Participants who are eligible
Employees and Executive Officers on the active payroll of the Company on
January 1, and who remain as eligible Employees and Participants throughout the
entire Plan Year, shall be entitled to receive an Incentive Award for that Plan
Year; provided, however, that an individual who becomes an Employee and
Executive Officer after January 1 of the Plan Year may be made eligible to
participate in the Plan and receive a prorated Incentive Award for that Plan
Year, as determined by the Committee.
 
5. Participant Classifications and Awards.  Participants in the Plan shall be
eligible to receive Incentive Awards for a Plan Year, but shall not receive
incentive awards under the Annual Employee Incentive Plan (an “Employee
Incentive Award”). Notwithstanding the foregoing, if an individual who is an
Employee but not an Executive Officer on January 1 of a Plan Year, and
thereafter is elected to be an Executive Officer at a subsequent date during
such Plan Year, that individual be entitled to receive a prorated Incentive
Award and a prorated Employee Incentive Award as determined by the Committee, in
its sole discretion.
 
6. Administration.  The Plan shall be administered by the Committee which shall
be composed of at least three members of the Board of Directors.  The Committee
is hereby vested with full powers of administration of the Plan, subject only to
the provisions herein set forth.  Members of the Committee shall not be eligible
to receive Incentive Awards or any other financial benefit under the Plan.  The
Committee shall act by a vote of a majority of a quorum or by unanimous written
consent.  A majority of its members shall constitute a quorum.  The Board of
Directors may, from time to time, remove members from or add members to the
Committee.  Vacancies on the Committee, arising for any reason, shall be filled
only by the Board of Directors.  Subject to Section 7, the Committee shall have
the authority to define, prescribe, amend and rescind rules, regulations,
procedures, terms and conditions relating to the Plan.  The Committee shall also
have the authority to make all other determinations necessary or advisable, in
its sole discretion, for the administration of the Plan, including but not
limited to interpreting the Plan, correcting defects, reconciling
inconsistencies and resolving ambiguities and determining all questions that
shall arise under the Plan, including questions as to rights of Participants,
and all other matters concerning the Plan.  The interpretation by the Committee
of the terms and provisions of the Plan, and its administration of the Plan, and
all actions taken by the Committee, shall be final, binding and conclusive on
the Company, its stockholders, subsidiaries, all Participants in the Plan and
Employees, and upon their respective successors and assigns, and upon all other
persons claiming under or through any of them.
 
 
Amended and Restated in 2009

 
- 3 -

--------------------------------------------------------------------------------

 

7.           Determination of Incentive Awards.
 
(a)           The determination of incentive criteria and actual Incentive
Awards for Participants and timing and terms of payment of such Incentive Awards
shall be made pursuant to determinations, actions, rules, regulations and
procedures adopted and established from time to time by the Committee.  The
Committee shall identify and designate the individuals eligible to participate
in the Plan as an Executive Officer.
 
(b)           It is anticipated, subject in all cases to the determinations to
be made by the Committee, in its sole discretion (which may differ in any way
the Committee determines from the following), that Incentive Awards will be made
payable to Participants, and the Plan will operate, subject to the following
conditions:
 
(i) the Committee will establish and approve before the start of a Fiscal Year
achievement of certain corporate and unit performance goals and individual
performance criteria as benchmarks for Incentive Awards;
 
(ii) the Committee will determine the measurement period for such achievement of
such goals and such performance criteria, provided, however that such period
will correspond to the Company’s Fiscal Year;
 
(iii) payment of Incentive Awards approved by the Committee under the Plan will
be made as soon as reasonably possible after the end of the Fiscal Year for
which they are approved after the audited financial results are made available
to the Committee;
 
(iv)  the Committee will be assisted in administering the Plan by the Chief
Executive Officer, and the Officers, employees and departments of the Company
designated by the Chief Executive Officer;
 
(v) the Committee will monitor the Plan and make adjustments and
interpretations, from time to time as it determines, in its sole discretion to
be appropriate;
 
(vi) goals and performance criteria established pursuant to the Plan can be
modified by the Committee during the Fiscal Year of the Company for which such
goals and criteria were established if conditions outside the control of the
Company or unit arise that made such goals and criteria obsolete or unreasonable
(including increasing or decreasing the standards involved or replacing them in
their entirety); and
 
(vii) periodic and frequent communication will be made by the Committee to
Participants in the Plan who are Executive Officers concerning the Plan’s
provisions,
 
 
Amended and Restated in 2009

 
- 4 -

--------------------------------------------------------------------------------

 
 
the goals, standards and criteria established pursuant to the Plan, and the
relevant operating and financial information of the Company, its divisions,
subsidiaries, and business units thereof.
 
8.           Payment of Incentive Awards.  Any Incentive Award to a Participant
in the Plan shall be paid to such Participant as soon as is practicable after
the Committee has approved the amount for that period.  Said payments shall be
deemed additional compensation to such Participant, and payroll taxes shall be
withheld from said payments in accordance with all applicable federal, state and
local laws.
 
9.           Required Repayment Provision.  Notwithstanding anything in the Plan
to the contrary, all or a portion of the Incentive Award made to Participants
under this plan is subject to being called for repayment to the Corporation or
reduced in any situation where the Board of Directors of the Corporation or a
Committee thereof determines that fraud, negligence, or intentional misconduct
by the Participant was a contributing factor to the Corporation having to
restate all or a portion of its financial statement(s). The Committee may
determine whether the Corporation  shall effect any such repayment or reduction:
(i) by seeking repayment from the Participant, (ii) by reducing (subject to
applicable law and the terms and conditions of the Plan or any other applicable
plan, program, or arrangement) the amount that would otherwise be awarded or
payable to the Participant under the Incentive Award, the Plan or any other
compensatory plan, program, or arrangement maintained by the Corporation , (iii)
by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Corporation's  otherwise
applicable compensation practices, or (iv) by any combination of the
foregoing.  The determination regarding the Participant’s conduct, and repayment
or reduction under this provision shall be within the sole discretion of the
Committee and shall be final and binding on the Participant and the Corporation.
 
10.           Change in Control; Minimum Incentive Awards.  Notwithstanding
anything to the contrary stated in this Plan, in the event of a Change in
Control in any Plan Year, each Participant in the Plan shall be paid an
Incentive Award which is not less than the prorated portion of the Incentive
Award such Participant would otherwise receive for that Plan Year through the
date of such Change in Control; provided however that that the Company will
assume that all thresholds and targets as specified in Section 7 for such Plan
Year shall have been met; and provided further, that the Incentive Award shall
be reduced by any amount otherwise payable by the Company to the Participant
under any other plan, agreement or arrangement based on substantially the same
performance goals, criteria and/or factors as are applicable under this Plan for
that period of time and performance.
 
 
Amended and Restated in 2009

 
- 5 -

--------------------------------------------------------------------------------

 
 
11.           Nature of Incentive Awards.
 
(a)           Incentive Awards shall be paid only from the general assets of the
Company, and no separate fund nor trust of any kind shall be created or held for
the benefit of any person under this Plan.  No additions to, and no interest or
other earnings on the actual Incentive Award amount shall accrue or be payable
to any Participant.
 
(b)           Incentive Awards shall be paid in the form of a lump sum cash
payment; provided, that the amount of the cash payment determined under this
Plan may be reduced by an amount attributable to a grant or award of Common
Stock which is made to the Executive Officer for his/her performance under and
pursuant to the terms and provisions of the Long-Term Incentive Plan (“Long-Term
Incentive Plan Stock Award”) as the Committee, in its sole discretion, may
determine for any Plan Year.  It is intended that no Common Stock shall be
issued as a part of any Incentive Award under or pursuant to this Plan, that any
such Long-Term Incentive Plan Stock Award shall be issued exclusively from and
under the Long-Term Incentive Plan, provided, however, that the Committee, in
its sole discretion, may take into account such a Long-Term Incentive Plan Stock
Award and reduce the cash payment amount of an Incentive Award to paid under
this Plan by an amount that it attributable to part or all of the value or
amount of such a Long-Term Incentive Plan Stock Award.
 
(c)           Incentive Awards paid to Participants under this Plan shall
constitute additional special incentive compensation to such Participants to the
extent provided herein, and are not a part of any Participant’s regular
salary.  The payment of an Incentive Award to a Participant for any Plan Year
shall not constitute or be considered as any increase or change of such
Participant’s regular ongoing salary and compensation otherwise payable by the
Company for the Plan Year or any subsequent period of employment.  The payment
of any Incentive Award under this Plan is completely discretionary with the
Board of Directors and the Committee, as herein provided, and no person shall
have any claim to be granted or to receive any Incentive Award or other amount,
benefit or payment, and no Participant or other person shall have authority to
assign or transfer any Incentive Award or other rights, benefits or payments
hereunder, or to enter into any agreement with any person for the payment of any
Incentive Award, or to make any representation or warranty with respect thereto.
 
12.           Terms of Employment.  This Plan does not create a contract of
employment between the Company and any Participant.  This Plan does not limit
the right of the Company to assign or reassign a Participant to a different job
or position, to change his/her title, authority, duties or rate of compensation,
or to discharge or terminate a Participant for any reason, or for no reason.
 
 
Amended and Restated in 2009

 
- 6 -

--------------------------------------------------------------------------------

 
 
13.           Termination of Employment.
 
(a)           Generally.  Except as otherwise provided herein, upon a
Participant’s termination of employment with the Company, the Participant’s
rights, if any, to an Incentive Award hereunder shall terminate.  Except as
otherwise provided herein, a Participant must be employed on December 31 of a
Fiscal Year or the last day of any other applicable measurement period in order
to receive an Incentive Award with respect to the Fiscal Year or measurement
period, respectively.
 
(b)           Death, Disability or Retirement.  In the event the Participant’s
employment is terminated due to death, Disability or Retirement, the Participant
(or the Participant’s beneficiary) shall be paid an Incentive Award which is not
less than the prorated part of the Incentive Award such Participant would
otherwise receive for that Plan Year based on the Company’s performance through
the date of such termination.
 
14.           Amendment or Termination.  Notwithstanding anything to the
contrary expressed or implied herein, the Company may at any time amend, modify,
suspend or terminate the Plan by resolution adopted by the Board of
Directors.  The amendment, modification, suspension or termination of the Plan
may be made upon such terms and conditions as the Board of Directors, in its
sole discretion, determines to be appropriate, and may involve modification,
suspension or termination of any anticipated or possible future Incentive Awards
to Participants under the Plan which have not been paid, even if the particular
performance goals and criteria for such Incentive Awards or payment thereof have
been established for a Plan Year.
 
15.           Applicable Law.  This Plan shall be governed by and construed in
accordance with the laws of the State of Oklahoma (regardless of the law that
must otherwise govern under applicable Oklahoma principles of conflict laws).
 
 
Amended and Restated in 2009

 
- 7 -

--------------------------------------------------------------------------------

 